Judgment of the Supreme Court, New York County (Budd G. Goodman, J., at suppression hearing; Carol Berkman, J., at trial and sentence), rendered March 2, 1982, convicting defendant, after jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to an indeterminate term of 2V2 to 5 years’ imprisonment, affirmed.
The facts are set forth in the dissent. As the dissent concedes, the initial stop was justified as well as the questioning of the driver of the vehicle. The defendant was one of the passengers. (See, People v McLaurin, 120 AD2d 270.)
Applying the approach in People v Leung (68 NY2d 734, 736), we have a traffic violation, which justifies the stop, occurring at 1:00 a.m., with the cab driver being "nervous,” which is an indication of a possible robbery problem, with the occurrence being in an area where there have been cab robberies, plus the passenger attempting to leave the scene, all of which "establishes the necessary reasonable suspicion that defendant had committed, or was about to commit a crime” so that the police officer was justified in stopping the defendant. Concur—Kupferman, J. P., Sullivan and Ross, JJ.